Case: 15-12531   Date Filed: 05/18/2016   Page: 1 of 11


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12531
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:12-cv-04043-KOB



ORLANDO V. WILLIAMS,

                                                           Plaintiff-Appellant,

                                    versus

ALABAMA DEPARTMENT OF CORRECTIONS,

                                                          Defendant-Appellee,

WARDEN OF ST. CLAIR CORRECTIONAL FACILITY, et al.,

                                                                    Defendants.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (May 18, 2016)
               Case: 15-12531      Date Filed: 05/18/2016      Page: 2 of 11


Before WILSON, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

       Orlando Williams, proceeding pro se, appeals the district court’s grant of

summary judgment and judgment as a matter of law in favor of the defendants in

his employment discrimination and retaliation suit. In his second amended

complaint, Williams named six defendants: (1) the Alabama Department of

Corrections; (2) Carter Davenport, Warden of St. Clair Correctional Facility; (3)

Kimberley Weary, Departmental Grievance Officer; (4) James Marsh, Correctional

Sergeant; (5) Robert Simmons, Correctional Captain; and (6) William Northcutt,

Correctional Lieutenant (collectively, “the Department”). Williams claimed that

the Department: (i) intentionally discriminated against him on the basis of his

disability in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§§ 12101–12213; (ii) failed to reasonably accommodate his disability; and (iii)

discriminated against him on the basis of his race in violation of Title VII, 42

U.S.C. § 2000e-2, and 42 U.S.C. § 1983.1 The district court granted the

Department’s cross-motion for summary judgment as to all of Williams’s claims

except his claim for failure to accommodate under the ADA.



       1
        Williams’s complaint also included claims for ADA retaliation, § 1983 retaliation, and
§ 1983 disability discrimination. The district court granted summary judgment to the
Department on those claims. Because Williams does not raise them on appeal, he has abandoned
them. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).

                                              2
                Case: 15-12531       Date Filed: 05/18/2016        Page: 3 of 11


       On appeal, Williams first argues that the district court erred in granting the

Department’s motion for reconsideration, reversing the court’s earlier grant of

Williams’s motion to compel disclosures or discovery. Second, he argues that the

district court erred in concluding that the Department could not be sanctioned

under Federal Rule of Civil Procedure 37 because it had not violated a court order.

Third, Williams argues that the district court misapplied the summary judgment

standard and did not consider evidence he presented showing he was disabled due

to his Post Traumatic Stress Disorder (“PTSD”) diagnosis and substantially limited

in his ability to work. Fourth, he argues that the district court erred in holding that

he had not established a genuine issue of material fact as to his Title VII and

§ 1983 race discrimination claims. Finally, Williams argues that the district court

erred in granting the Department’s motion for judgment as a matter of law for his

failure-to-accommodate claim and in denying his motion for a new trial. 2

                                                I.

       We review a district court’s discovery decisions for an abuse of discretion.

See Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006). A district

court is allowed a range of choice in such matters, and we will not second-guess

       2
          The Department argues that the district court lacked subject matter jurisdiction to
adjudicate Williams’s claims due to his failure to timely file suit within 90 days of receiving his
right-to-sue letter from the Equal Employment Opportunity Commission. We conclude that even
if Williams missed the 90 day deadline, this failure was not jurisdictional. See Zipes v. Trans
World Airlines, Inc., 455 U.S. 385, 393, 102 S. Ct. 1127, 1132 (1982) (holding that filing a
timely charge of discrimination with the EEOC is not a jurisdictional prerequisite to suit). We
therefore proceed to the merits of Williams’s claims.
                                                3
              Case: 15-12531     Date Filed: 05/18/2016    Page: 4 of 11


the district court’s actions unless they reflect a “clear of error judgment.” United

States v. Kelly, 888 F.2d 732, 745 (11th Cir. 1989).

      The district court did not abuse its discretion in reconsidering its order to

compel the Department to produce discovery. The district court’s scheduling order

stated that it would automatically deny any motions related to a discovery dispute

if the parties did not first attempt to resolve the dispute by communicating with

each other in meaningful way. The grant of the motion to reconsider and denial of

Williams’s motion to compel reflected the court’s determination that Williams had

not properly attempted to resolve the dispute before filing his motion. As to

Williams’s argument that he had a right to respond to the Department’s motion for

reconsideration, the record demonstrates that Williams had in fact responded to the

motion. Nothing in the record shows clear error on the part of the district court

regarding its handling of this discovery dispute.

                                           II.

       In considering an appeal of Rule 37 sanctions, we are “limited to a search

for an abuse of discretion and a determination that the findings of the trial court are

fully supported by the record.” Serra Chevrolet, Inc. v. Gen. Motors Corp., 446
F.3d 1137, 1146–47 (11th Cir. 2006) (quotation omitted). Under Rule 37(b)(2)(A),

“[i]f a party or a party’s officer, director, or managing agent—or a witness . . . fails

to obey an order to provide or permit discovery,” the court may impose sanctions.


                                           4
              Case: 15-12531     Date Filed: 05/18/2016     Page: 5 of 11


Rule 37(c)(1) further states that, “[i]f a party fails to provide information or

identify a witness as required . . . , the party is not allowed to use that information

or witness to supply evidence on a motion, at a hearing, or at a trial.” Id.

      The district court did not abuse its discretion in denying Williams’s request

for Rule 37 sanctions. There was no court order regarding discovery, so Rule

37(b) sanctions do not come into play. Similarly under Rule 37(c), nothing in the

record shows the Department failed to disclose or supplement its disclosures as

necessary. The court did not abuse its discretion in denying sanctions.

                                          III.

      We review a district court’s grant of summary judgment de novo, applying

the same legal standard used by the district court and drawing all factual inferences

in the light most favorable to the nonmoving party. Johnson v. Bd. of Regents of

Univ. of Georgia, 263 F.3d 1234, 1242–43 (11th Cir. 2001). Summary judgment is

appropriate when “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits . . . show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552

(1986) (quotation omitted).

      The ADA prohibits employers from “discriminat[ing] against a qualified

individual on the basis of disability in regard to . . . discharge of employees,


                                           5
                Case: 15-12531      Date Filed: 05/18/2016      Page: 6 of 11


employee compensation, job training, and other terms, conditions, and privileges

of employment.” 42 U.S.C. § 12112(a). We analyze ADA discrimination claims

under the McDonnell Douglas3 burden-shifting framework. See Holly v. Clairson

Indus., L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007). To establish a prima facie

case of disability discrimination under the ADA, a plaintiff must show that: (1) he

is disabled; (2) he was a “qualified individual” at the relevant time; and (3) he was

discriminated against because of his disability. Wood v. Green, 323 F.3d 1309,

1312 (11th Cir. 2003) (quotation omitted).

      An adverse employment action is a necessary element of a disability

discrimination claim. Doe v. Dekalb Cty. Sch. Dist., 145 F.3d 1441, 1445 (11th

Cir. 1998). “An employment action is considered ‘adverse’ only if it results in

some tangible, negative effect on the plaintiff’s employment.” Lucas v. W.W.

Grainger, Inc., 257 F.3d 1249, 1261 (11th Cir. 2001). The question of whether an

employment action is adverse is objective: the plaintiff “must demonstrate that a

reasonable person in his position would view the employment action in question as

adverse.” Doe, 145 F.3d at 1448–49.

      We presume that employee resignations are voluntary unless an employer

forces the resignation by coercion, duress, or misrepresentation of a material fact.

Hargray v. City of Hallandale, 57 F.3d 1560, 1568 (11th Cir. 1995) (per curiam).


      3
          McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973).
                                               6
              Case: 15-12531     Date Filed: 05/18/2016   Page: 7 of 11


In evaluating whether a resignation was forced, we consider whether: (1) the

employee was given an alternative to resignation; (2) the employee understood the

nature of the choice he was given; (3) the employee was given a reasonable time in

which to choose; (4) the employee was permitted to select the effective date of the

resignation; and (5) the employee had the advice of counsel. Id. A resignation

may be voluntary even when the only alternative is possible termination for cause.

Id.

      The district court did not err in granting summary judgment for the

Department on Williams’s ADA disability discrimination claim because there was

no evidence that he suffered an adverse employment action. He therefore failed to

present a prima facie case. First, Williams did not argue that the formal warnings

or suspensions he had received were given on account of his disability. Therefore,

we understand him to be challenging his resignation. However, his resignation

was voluntary, and does not constitute an adverse employment action.

      The evidence established that Williams had an option other than resignation.

He was offered a pre-dismissal hearing in which he could have presented

information to explain why the Department should not terminate his employment.

Beyond that, he received a memorandum two months before he resigned which

detailed his options, prior disciplinary history, and current charges. The district




                                          7
               Case: 15-12531      Date Filed: 05/18/2016     Page: 8 of 11


court did not err in determining that Williams failed to establish a prima facie case

of disability discrimination.

                                            IV.

       Title VII and § 1983 prohibit employers from discriminating against

employees on the basis of their race. See 42 U.S.C. §§ 1983, 2000e-2. A plaintiff

in a Title VII or § 1983 4 action may show discrimination through either direct or

circumstantial evidence. Schoenfeld v. Babbitt, 168 F.3d 1257, 1266 (11th Cir.

1999). In evaluating disparate treatment claims supported by circumstantial

evidence, we use the McDonnell Douglas framework. Wilson v. B/E Aerospace,

Inc., 376 F.3d 1079, 1087 (11th Cir. 2004).

       Under McDonnell Douglas, the plaintiff must establish a prima facie case of

discrimination by showing that he was: (1) a member of a protected class; (2)

qualified to do the job; (3) subjected to an adverse employment action; and (4)

treated less favorably than similarly situated individuals outside his protected class.

Holland v. Gee, 677 F.3d 1047, 1055 (11th Cir. 2012). A plaintiff must show that

he is similarly situated “in all relevant aspects” to employees outside his protected

class. See Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997) (per curiam).

Even if a plaintiff and comparator are similar in some respects, differences in their


       4
        Claims under § 1983 have the same elements of proof and analytical framework as
claims under Title VII. See Stallworth v. Shuler, 777 F.2d 1431, 1433 (11th Cir. 1985).

                                             8
             Case: 15-12531     Date Filed: 05/18/2016   Page: 9 of 11


overall record may render them not “similarly situated” for purposes of

establishing a prima facie case. See Knight v. Baptist Hosp. of Miami, Inc., 330
F.3d 1313, 1316–19 (11th Cir. 2003) (per curiam).

      Williams has not established a prima facie case of race discrimination. He

did not identify a similarly situated employee whom the Department treated more

favorably than it treated him. In his second amended complaint, Williams stated

that the Department provided an accommodation to a white co-worker. In his

deposition, Williams stated that the co-worker was a white correctional officer who

was allowed to work 8-hour shifts. However, Williams did not explain why the

Department allowed the co-worker to work shortened shifts. Neither did he

present any evidence that the co-worker had a disability that was similar to

Williams’s. Finally, Williams failed to establish that he and the co-worker had a

similar work and disciplinary history.

      The only other information Williams presented concerning the co-worker

was an unmarked log-in sheet showing that, on a certain day, the co-worker

worked in the lobby from 6:00 a.m. to 2:00 p.m. This log-in sheet alone is not

sufficient to establish that the Department treated a similarly situated employee

more favorably than Williams. The district court did not err in granting summary

judgment on Williams’s Title VII and § 1983 claims.




                                          9
              Case: 15-12531     Date Filed: 05/18/2016    Page: 10 of 11




                                           V.

      We review a district court’s grant of a motion for judgment as a matter of

law de novo, “considering only the evidence that may properly be considered and

the reasonable inferences drawn from it in the light most favorable to the

nonmoving party.” Rossbach v. City of Miami, 371 F.3d 1354, 1356 (11th Cir.

2004) (per curiam). Although we give liberal construction to the pleadings of pro

se litigants, they still must conform to procedural rules. Albra v. Advan, Inc., 490
F.3d 826, 829 (11th Cir. 2007) (per curiam).

      Within 14 days after filing the notice of appeal, the appellant must either

“order from the reporter a transcript of such parts of the proceedings not already on

file as the appellant considers necessary,” or “file a certificate stating that no

transcript will be ordered.” Fed. R. App. P. 10(b)(1). “If the appellant intends to

urge on appeal that a finding or conclusion is unsupported by the evidence or is

contrary to the evidence, the appellant must include in the record a transcript of all

evidence relevant to that finding or conclusion.” Id. 10(b)(2). We will affirm the

district court’s finding where the appellant fails to comply with this rule because

we are unable to review the alleged error. See Loren v. Sasser, 309 F.3d 1296,

1304 (11th Cir. 2002) (per curiam).




                                           10
             Case: 15-12531     Date Filed: 05/18/2016    Page: 11 of 11


      Williams’s reasonable accommodation claim proceeded to trial on May 4,

2015. The Department moved for judgment as a matter of law after Williams

presented his case-in-chief and the court granted the motion. The court denied

Williams’s motion for a new trial.

      In his notice of appeal and brief, Williams specifically designated for review

the district court’s final judgment granting the Department’s motion for judgment

as a matter of law and the court’s order denying his motion for a new trial.

However, Williams did not provide a transcript of the trial proceedings on which

the district court relied in finding that he had not presented evidence that a

reasonable accommodation existed that would have allowed him to perform the

essential functions of his job. The final judgment makes clear that Williams

presented a case-in-chief, but the record before us does not include the evidence

relevant to the district court’s finding. Thus, Williams has not complied with the

requirements of Rule 10(b)(2), and we cannot review the errors he alleges.

      AFFIRMED.




                                          11